Title: Circular to the States, 20 February 1780
From: Washington, George
To: 


          
            Sir
            Head Qrs Morris Town February 20. 1780
          
          Your Excellency will have received I make no doubt, a Copy of an Act of Congress of the 9th Instant, ascertaining the Quotas of non commissioned Officers and privates to be furnished by the Respective States for the ensuing Campaign, and directing all the Men in any of the additional corps—the Guards—artillery and Horse—and the Regimented artificers in the department⟨s⟩

of the Quarter Master General & Commissary General of Military Stores, as well as those of the Battallions in the State lines, whose times of service do not expire before the last of September next, to be counted as part of the Quotas of the States to which they respectively belong. The Quota of the state of Connecticut is fixed at 3238—and I have now the honor to inclose Your Excellency a Special Return of the Non commissioned Officers and privates in her Eight Battallions and of those belonging to her in Lamb’s Artillery—& Livingston’s—Hazen⟨’s⟩ Sherburne’s—& Webb’s Regiments and Major Gibbs’s Corps of Guards; designating in a particular manner, the proportio⟨n⟩ engaged for the War—and by Monthly columns the periods when & in what proportion the services of the Rest will expire. Your Excellency will observe by the Act, that the Men whose engagements expire before the last of September, as I have already taken the liberty to mention, are not to be counted as part of the 3238—and therefore, according to the Return inclosed, the deficiency to be raised is 1569. There are however One or Two Corps besides those I have mentioned, not acting immediately with this part of the Army in which there may be some Men belonging to the State—and I consider it as an unlucky circumstance that I have not such Returns of them in my possession as will ascertain the point and the credit to which the State may be entitled in consequence. Colo. Sheldon’s is the principal Corps under this description—and I have written both to him & Colo. Moylan, to furnish Your Excellency without delay with a particular state of the Men in their Regiments, which may belong to the State. I also expect Returns of One or two more corps in the course of a few days, when, if there should happen to be any Men in them in which you are more particularly interested, I shall take the earliest occasion to communicate it and their number. I have thought it more adviseable to transmit the present Return than to delay it till those of every little detached Corps could be collected, as the want of these, admitting there should be a few ⟨men in some⟩ of them belonging to the State, can make no material difference with respect to the deficiency to be levied—and as the postponing the business on that account would interfere essentially with the views of Congress and indeed entirely defeat them, as to the time assigned for the Recruits taking the Field. At any rate this must be found too short for those of the more

remote States, and especially where their Legislatures are to be convened. I would observe before I conclude, that this Return bears the fullest number of Men under every description, that the State can have in her Eight Battallions and the Other Corps which it comprehends—and they would most probably be found, if an actual inspection could take place, to fall a good deal short of the complement, as there is always a material difference between an Army on paper and it’s real efficient strength. A comparative view between the Total of an Army as borne upon every General Return—and the Column of the present fit for duty and the Absentees that can be satisfactorily accounted for, demonstrates this beyond question. I have the Honor to be with the highest esteem & respect Yr Excellency’s Most Obedt servant
          
            Go: Washington
          
        